118 S.E.2d 419 (1961)
254 N.C. 224
Mrs. Callie C. YORK
v.
Joseph O. COLE and wife, Sarah Frances Cole.
No. 595.
Supreme Court of North Carolina.
March 1, 1961.
John W. Hinsdale, Raleigh and Thomas Turner, Greensboro, for plaintiff.
James B. Lovelace, High Point, for defendants.
PER CURIAM.
Plaintiff assigns as error the overruling of the demurrer ore tenus to defendants' counterclaim, the refusal of the court to set aside the verdict as to the *420 eighth and ninth issues, the court's charge on the eighth and ninth issues, and the signing of the judgment. We find no prejudicial error in the rulings of the court, the trial, and entry of judgment. Relative to plaintiff's cause of action, this trial furnishes a proper example of the application of the maxim: "He who seeks equity must do equity." A complainant who seeks to have an instrument, obligation, or transaction canceled or set aside must return or offer to return whatever he may have received from the defendant. 19 Am.Jur., Equity, § 464, p. 321.
No error.